Case 1:19-dm-00003-CI\/|H Document 29-11 Filed 05/06/19 Page 1 of 1 Page|D# 471

Dear Honorab|e Judge Hi|ton,

lVly name is Elizabeth Be||, and l have known Che|sea l\/lanning since she started planning her run for
Senate. We lived together for a time, and |'ve had the opportunity to get to know her extremely we|l; l
consider her a very close personal friend and confidante.

| had followed her incarceration, from her initial arrest and trial through to her release, and l had been
shocked, as an outside observer, by the conditions of her detainment at Fort Leavenworth. Her
conditions there, in both general population and in solitary confinement, had an incredibly strong effect

on her nature and her behavior, her imprisonment occurring as it did during major formative years of
her |ife.

Since her detainment at the Alexandria detention facility, |'ve regularly visited her to keep her company
and check on her. Prior to being detained there, she was animated, excitable, vivacious and active;
since, she is calm, measured, focused, and subdued. This environment is corrosive to her, and is re-
traumatizing someone who suffered greatly the first time she was imprisoned,' however, it is an
environment she is both deeply familiar with and highly adapted to.

Being in jail, while profoundly painful for her and deeply distressing to her loved ones, is not an
environment likely to compel her to testify because she both knows what she is capable of enduring,
and has already demonstrated that she would rather die than compromise her principles. |mprisonment

will not compel her to testify, and only serves to hurt someone who has already suffered a great deal of
personal harm.

Faithful|y,

 

Elizabeth Bell

